Case 17-23718-TPA   Doc 61   Filed 07/22/20 Entered 07/22/20 16:32:59 FILED
                                                                        Desc Main
                             Document     Page 1 of 2                 7/22/20 4:32 pm
                                                                      CLERK
                                                                      U.S. BANKRUPTCY
                                                                      COURT - WDPA
Case 17-23718-TPA   Doc 61   Filed 07/22/20 Entered 07/22/20 16:32:59   Desc Main
                             Document     Page 2 of 2
